Citation Nr: 1710760	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  15-41 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for multilevel lumbar degenerative disc disease as secondary to service connected disability of residuals from a right knee sprain with arthritis and scar and a left ankle sprain.

2. Entitlement to service connection for multilevel cervical spine degenerative disc disease as secondary to service connected disability of residuals from a right knee sprain with arthritis and scar and a left ankle sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from December 1974 to July 1981.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in July 2011 by the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado. In this decision, the RO determined that the Veteran's service treatment records did not indicate an injury to his neck or low back; and therefore, concluded the etiology of the Veteran's neck and back conditions were consistent with wear and tear, and not a specific injury.

A hearing before the undersigned Veterans Law Judge was held at the RO in January 2017. The hearing transcript has been associated with the claims file.

The Veteran seeks service connection for his neck and back disabilities; which, he argues stem from his service connected right knee and left ankle injuries. In April 1992, the Veteran was granted service connection for his right knee and his left ankle. The RO noted that no chronic conditions were present.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A multilevel lumbar degenerative disc disease was not shown to have manifested during active military service, or result from the Veteran's service-connected right knee or left ankle disability, and the current lumbar condition is not etiologically related to such service.

2. A multilevel cervical degenerative disc disease was not shown to have manifested during active military service, or result from the Veteran's service-connected right knee or left ankle disability, and the current cervical condition is not etiologically related to such service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a multilevel lumbar degenerative disc disease, to include as secondary to a service connected right knee or left ankle disability, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107, (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2. The criteria for service connection for a multilevel cervical degenerative disc disease disability, to include as secondary to a service connected right knee or left ankle disability, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107, (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service Connection

A. Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

B. Secondary Service Connection

Service connection may be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310 (a) (2006). Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected. 38 C.F.R. § 3.310 (a) (2006); Allen v. Brown, 7 Vet. App. 439 (1995). 

C. Presumptive Service Connection for Chronic Diseases

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a Veteran's separation from active service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). In such cases, the disease is presumed to have had its onset in-service even though there is no evidence of that disease during the period of service. 38 C.F.R. § 3.307 (a). 

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101 (3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013). When a chronic disease under 3.309(a) is shown as such in-service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b). Absent a showing of the chronic disease manifesting during the in-service or presumptive periods, service connection for chronic conditions that develop after these periods is not warranted.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Lumbar and Cervical spine conditions, secondary to service-connected right knee and left ankle injuries

A. Direct Service Connection

With respect to element (1), a current disability, the Veteran has current diagnoses for a cervical spine condition and a lumbar spine condition.

In October 2014, the Veteran was administered a disability benefits questionnaire for the thoracolumbar spine. A diagnosis of multilevel lumbar degenerative disc disease with spondylosis and scoliosis was given with an onset of 2011 noted. He was also determined to have intervertebral disc syndrome since 2014.

At the same visit, the Veteran was administered a disability benefits questionnaire for the cervical spine. A diagnosis of multilevel cervical spine with degenerative disc disease with spinal stenosis was given with an onset of 2011. He was also determined to have intervertebral disc syndrome since 2014.

In August 2015, the Veteran was seen for complaints of neck and lower back pain. He was administered a CT scan, which showed a combination of arthritis, degenerative disc disease, and some crowding of the nerves that exit the spinal canal. Also noted was an extensive spondylosis in the middle and lower lumbar spine with foraminal compromise at multiple levels with canal stenosis.

Review of the Veteran's medical records contain numerous encounters for cervical and lumbar spine treatments, which include several diagnostic images, since being involved in a motor vehicle accident in 2011. These records confirm that the Veteran was given diagnoses for both cervical and lumbar spine conditions.

Therefore, element (1), a current disability, a cervical spine condition and a lumbar spine condition, has been met.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the Veteran reports that he has suffered an in-service injury to his neck and low back in 1976 and has had pain ever since.

In January 2017, the Veteran testified at a hearing before the undersigned Veteran's Law Judge that he injured himself in 1976 during helicopter recon patrol in Okinawa. He reported that he fell out of the helicopter when his repel-line broke. When he woke up in the hospital, he experienced severe pain in his knee, ankle, back, and neck. He reported that he was given no duty for 3 to 4 weeks; and afterwards, placed on light duty 3 to 4 weeks. He testified that he did not seek treatment for his back until 1992; but, that he admitted to back pain and discussed self-treatment with Ibuprofen with the examiner during his separation examination.

While the Veteran is competent to report that he experienced a neck and low back injury in-service, the evidence does not support his contentions of an in-service occurrence of the condition. Further, he lacks the necessary education, training, and experience to offer a medical diagnosis for his claimed conditions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board notes that the Veteran has been consistent in his statements describing his helicopter injury; however, no record of this event is found in the service-treatment records. While the Veteran is service-connected for right knee and left ankle injuries, the etiology of these conditions were noted to be related to running and athletic activities. Furthermore, the record indicates that the Veteran was involved in numerous motor vehicle accidents, which he failed to disclose during the January 2017 hearing before the Board.

The Veteran's service treatment records do not indicate treatment in 1976 for injuries from his described helicopter accident.

The Veteran's entrance examination in December 1974 was endorsed as negative for a neck or back issue. Additionally, the Veteran's re-enlistment examination in November 1978 is unremarkable for such conditions.

Service treatment records confirm that the Veteran was treated for knee and ankle injuries during service; however, the record does not indicate any treatment for a neck or lower back condition. The Board notes that the September 1992 rating decision granting service connection for the Veteran's right knee and left ankle injuries is absent for any report of a fall out of a helicopter or treatment for such an event. The Veteran was found to have sprained his right knee on three separate occasions while in-service; including, August 1978, October 1979, and August 1980. He was also found to have twisted his ankle on several occasions playing sports between 1975 and 1979. The examiner noted that no chronic conditions were found on examination.

Since the Veteran's claim relies on the in-service incurrence or aggravation of a neck or back injury, and no occurrence of such an injury was identified; his claim lacks the necessary evidence to support this element.

Therefore, element (2), in-service incurrence or aggravation of the claimed in-service injury, a cervical or a lumbar spine condition, has not been met.

With respect to element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs against a finding that the Veteran's cervical or lumbar conditions are etiologically related to service.

In January 2017, the Veteran testified that his neck and low back pain began in 1976 after his fall from a helicopter. After separation, he began working in a warehouse, which required lifting. He reported that the condition has worsened as he got older. He stated that he has had numerous MRI's for the condition and that the condition may require surgery as reported to him by his treating physician.

The Veteran and his family members have provided statements in support of his claim. In July 2014, the Veteran reported that he has not worked since February 2011 because of pain in his knee, ankle, neck, and low back. In July 2014 and in February 2011, his daughter wrote that her father's health has worsened over the years since the accident he suffered while in the military. Specifically, she contends that over the last twenty years, her father has suffered great pain and stress due to his injuries, and that he has had to undergo treatment for these injuries in 1992. Because of this, he is unable to live a healthy lifestyle and was let go from his job because he was unable to meet its physical demands. In February 2011, the Veteran's daughter stated that she witnessed her father fall because of his mobility issues related to his knee and foot. In October 2006, the Veteran's spouse stated that he has suffered from considerable knee and ankle pain for a very long time. She contends that he has had to miss work because of his pain.

In October 2014, the Veteran received a compensation and pension examination for his low back condition. As noted above, a diagnosis of multilevel lumbar degenerative disc disease with spondylosis and scoliosis was given with an onset of 2011 noted. He was also determined to have intervertebral disc syndrome since 2014. The diagnoses were confirmed via am October 2014 x-ray with arthritis noted in the record. The examiner opined that the Veteran's lumbar spine degenerative disc disease and spinal stenosis are less likely than not due to a result of the Veteran's knee instability and having multiple falls. Rather, he attributed the etiology of the condition to natural aging and not the result of repetitive falls.

On the same date, the Veteran received a compensation and pension examination for his neck condition. As noted above, a diagnosis of multilevel cervical spine with degenerative disc disease with spinal stenosis was given with an onset of 2011. He was also determined to have intervertebral disc syndrome since 2014. The diagnoses were confirmed via imaging with arthritis noted in the record. The examiner opined that the Veteran's cervical spine degenerative disc disease and spinal stenosis are less likely than not due to a result of the Veteran's knee instability and having multiple falls. Rather, he attributed the etiology of the condition to natural aging and not the result of repetitive falls.

In September 2012, the Veteran was seen for a neurosurgery consult after complaining of neck and back pain that started back in January 2011 after being involved in a motor vehicle accident. The examiner noted that neck pain was reported to have originally started back 1976 when the Veteran reported falling 60 feet and was diagnosed with a sprain. The examiner noted that the Veteran's pain was made worse by the motor vehicle accident. Pain in the neck was noted to be localized to the left side, radiated down the left arm, and caused numbness in the first three digits. Pain in the low back was localized to the left side and radiated on occasion into the left lower extremity behind the knee.

In April 2011, the Veteran was afforded a compensation examination for his lumbar and cervical conditions. He stated the onset of symptoms for his low back began in 1976 and described his pain as waxing and waning. He reported increased pain in 1983, following an incident during his work in a warehouse. He sought treatment for the pain in his lower back and was diagnosed as a pulled muscle, which was confirmed via negative x-ray of the spine. The Veteran again reported an increase in pain following a November 2006 motor vehicle accident. After this incident, he was diagnosed with low back strain. The Veteran contended that his low back has been slowly, but progressively increasing in pain since 2010. Regarding his neck condition, the Veteran stated that he began experiencing increased neck pain since 1982. He admitted to three motor vehicle accidents since then and stated that he was diagnosed with a slight concussion after the 2002 accident. The examiner opined that both the neck and low back conditions are less likely than not caused by an in-service incident or a result of or secondary to right knee instability and multiple falls.

There are numerous other examinations since 2011 confirming complaints of neck and lower back pain. The examinations discuss the exacerbations of symptoms following a January 2011 motor vehicle accident. History of the present illness sections endorse self-reported symptoms of neck and back pain spanning back to 1976. However, there are no records confirming a 1976 helicopter accident. Service treatment records confirm treatment for knee and ankle conditions; however, these instances are not affirmatively linked to a helicopter fall accident or any event in-service.

For a medical opinion to be adequate, it must be based upon sufficient facts or data, the product of reliable principles and methods, and the result of principles and methods reliably applied to the facts.  Nieves-Rodriguez v. Peake, 22 Vet. App 295, 302 (2008). The examiner must also explain the basis for an etiology opinion without resorting to speculation. See Stefl v. Nicholson, VetApp. 120, 125 (2007).

The Board finds that the examinations that have been afforded the Veteran have been adequate and complied with the conditions specified under Nieves. The examiners based their findings on principles found within the field of orthopedics and provided etiology opinions that were based on these principles and made without speculation.

The Board finds that the competent, credible, and probative evidence of record weighs against a finding that the Veteran's cervical or lumbar conditions are etiologically related to service. The Board finds the Veteran competent in his reporting of his pain symptoms. Giving the Veteran the benefit of doubt, it is plausible that he has experienced back pain as far back as 1976. Additionally, the Board recognizes that his family has witnessed his struggles with pain and has observed him fall due to his service-connected right knee and left ankle disabilities. However, there is no record of the alleged helicopter accident in the Veteran's service treatment records. Even if the Board were to grant the Veteran the benefit of doubt that the incident did in fact occur as he describes, the record still lacks the necessary etiological opinion that affirmatively establishes the nexus component of the service connection claim. The Board may not make medical determination without relying on independent medical evidence. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions). Here, the Board acknowledges that the Veteran does experience neck and back pain and has missed work due to such pain. However, the Board may not render its own etiology opinion without relying on medical evidence in the record.

Therefore, element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury, a cervical or a lumbar spine condition, has not been met.

B. Secondary Service Connection

The Veteran also asserts that his neck and low back conditions are related to residuals from a right knee and left ankle injuries, for which he was granted service connection in April 1992. Secondary service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2016). A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432  (1997). Here, there is no etiology opinion by a medical professional in the record that affirmatively links the Veteran's cervical or lumbar conditions to any of his service connected disabilities. Moreover, there is no indication that the knee and ankle disabilities either cause or aggravate the lumbar or cervical spine conditions.  Therefore, secondary service connection is not warranted.

C. Presumptive Service Connection

Neither a cervical spine nor a lumbar spine condition is determined to not have occurred in-service, nor did such condition manifest to a compensable degree within one year of discharge. While a continuity of symptomatology after service was shown in treatment records beginning in 2011, the absence of the condition being noted in-service or within the presumptive period bars granting service connection under §3.309. While the Veteran testified that he self-treated for a neck and back condition with Ibuprofen since 1976 after a fall from a helicopter, the evidence does not reflect a diagnosis of degenerative disc disease of the cervical or lumbar regions until 2011. Since there is no evidence to suggest an onset of neck or back arthritis within one year of his 1981 discharge, the Veteran is not entitled to presumptive service connection for the condition. As such, the provisions of law allowing for presumptive service connection are not for application.

II.	Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2016). Here, the Veteran was provided with the relevant notice and information in a letter, dated March 2011, prior to the initial adjudication of his claim. He has received additional notice letters as his claim has developed. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). He has not alleged any notice deficiency during the adjudication of his claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with VA examinations for his claimed cervical and lumbar conditions which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.

However, the Board notes that the Veteran currently has open claims for his right knee and entitlement to a total disability for individual unemployability. He appeared for the examination, but refused to have his knee examined because he contended that he should be getting examined for his neck and back. The examiner sat with the Veteran for an hour to explain the process to him; however, the Veteran exited the facility without being examined. VA's duty to assist is not a one-way street, and the Veteran has a responsibility to cooperate in efforts to obtain information for his claim. Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005). As such, VA satisfied its duty to assist as to records.

The Board encourages the Veteran to reschedule his VA examination because medical evidence supporting his contentions will be necessary in order to grant his claim. 


ORDER

Service connection for multilevel lumbar spine degenerative disc disease, as secondary to service connected disability of residuals from a right knee sprain with arthritis and scar and a left ankle sprain, is denied.

Service connection for multilevel cervical spine degenerative disc disease, as secondary to service connected disability of residuals from a right knee sprain with arthritis and scar and a left ankle sprain, is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


